Citation Nr: 0101868	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-29 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for residuals of a 
vasectomy, to include chronic epididymitis.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from April 1986 to 
November 1996.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.

The veteran was scheduled for and properly notified of a 
video conference hearing before the Board, which was to have 
been held in December 2000.  However, the veteran did not 
appear at this time, had not requested a postponement prior 
to the hearing date, and has not requested that the hearing 
be rescheduled or suggested good cause for his absence.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).


REMAND

The veteran has claimed service connection for two 
conditions: hematuria, asserted to be secondary to an in-
service fall; and residuals of an in-service vasectomy, to 
include chronic epididymitis.  Before addressing this issue, 
the Board notes that on November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "VCAA"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, the elimination of a "well 
grounded" claim requirement, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not comply 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim.  Although the veteran is claiming 
ongoing, chronic symptomatology related to the two conditions 
for which service connection has been claimed, he does not 
appear to have been requested by the RO to submit any post-
service medical records he may have documenting either 
condition.  Such evidence, if it exists, would clearly be 
relevant to the determination of the veteran's appeal, and 
must be obtained.  In any event, the veteran must be notified 
and given the opportunity to support his claims with any 
additional evidence that may be available.  

In addition, the VCAA requires VA to provide a medical 
examination "when such an examination is necessary to make a 
decision on the claim."  See VCAA, Pub. L. No. 106-475, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  A VA 
compensation examination was performed in April 1997, and the 
examination reported noted the veteran's stated history of 
blood in the urine and chronic epididymitis.  After 
examination, the VA physician found "insufficient clinical 
evidence at present to warrant a diagnosis of any chronic 
disorder" related to hematuria (emphasis added).  
Additionally, she found "no recurrence [of epididymitis] at 
the present time."  

The veteran has stated in his June 1997 notice of 
disagreement that after he had consulted with military 
examiners that his hematuria was related to his accident 
which occurred in 1990.  Complete information concerning any 
opinion linking his disability with military service has not 
been provided to the veteran.  He further reported that the 
condition reoccurs and has since November 1990.  He noted 
that the condition was exacerbated by exercise.  In addition, 
the veteran has also stated that complaints voiced during his 
recent VA examination were apparently not entered into his 
examination report.  

For the above reasons, the appeal is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hematuria or 
epididymitis (or any other claimed 
residuals of his fall injury or 
vasectomy) since his release from active 
duty.  In addition the names and 
addresses of any medical professional who 
has given the veteran an opinion 
concerning the etiology of his 
disabilities should be requested.  Upon 
receipt, any individual identified should 
be contacted in this regard.  After 
securing any necessary releases, the RO 
should obtain any records identified by 
the veteran.  

3.  The RO should schedule a VA medical 
examination (or examinations) to 
determine the nature, extent and etiology 
of the veteran's hematuria and 
epididymitis. All indicated studies are 
to be conducted.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner(s) for review 
at all times relevant to the examination.  
An examination report which does not 
comply with the requirements set forth 
above is incomplete and must be returned 
for correction.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


